LOTTINGER, Judge.
This suit arises out of the same automobile collision which occurred on Sunday, March 13, 1949, in the Parish of Livingston, between the automobiles of A. L. Ward and Glen Samuels. It appears that the Ward automobile was covered by a collision policy carried by Casualty Reciprocal Exchange, the plaintiff herein, and that as a result of the accident they paid the sum of $592.09 to their insured, A. L. Ward, and the insurance company or plaintiff herein brought suit against Glen Samuels and United States Fidelity & Guaranty Company for the recovery of said sum on a sub-rogation claim. It was stipulated in the lower court in the case of A. L. Ward and Mrs. A. L. Ward v. Glen Samuels and United States Fidelity & Guaranty Company, that all of the evidence submitted in the matter of A. L. Ward et al. v. Glen Samuels et al. would apply and be considered as evidence in this case and as a result of the findings of the lower court in the case of A. L. Ward et al. v. Glen Samuels et al., the lower court rendered judgment in favor of the plaintiffs herein and against the defendants herein in the sum of $592.-09, with interest thereon at 5% per annum from date of judicial demand until paid with all costs of this suit, to which the defendants in this case have perfected an appeal to this court.
For the reasons this day assigned in the case of Ward v. Samuels, La.App., 51 So.2d 334, the judgment appealed from in this matter is hereby annulled, avoided and reversed and plaintiff’s suit dismissed at plaintiff’s cost.
Judgment reversed.